1   1....^,   .   ?Pk   I   p,,, .0„,
                                   G     k    la ra \a... .! .1 .   A
                                                                    ti                                     04/12/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                       Case Number: DA 21-0505


                                             DA 21-0505


IN RE THE ADOPTION OF:

L.E.R.G., A Minor Child.                                                        FILED
NATHAN SCOTT KUFNER,
                                                                                 APR 1 2 2022
                                                                               Bowen Greenwood
                                                                             Clerk of Suprerne Court
                                                                                State of I'vlontana
             Petitioner and Appellee,

      v.
                                                                              ORDER
JUSTIN A. SHIELDS, Father,

             Respondent and Appellant,

      and

TINA WOLFORD,

             Intervener and Appellant.


       On March 8, 2022, this Court dismissed Appellants' appeal with prejudice for failure
to comply with M. R. App. P. 13 and this Court's previous Order, dated January 14, 2022.
On March 23, 2022, Appellants filed a "Motion to Allow Fair Filing of Opening Brief." We
treat Appellants' motion as a petition for rehearing pursuant to M. R. App. P. 20(1)(a).
       M. R. App. P. 20(1)(a) provides that a petition for rehearing will be considered only
when the Court "overlooked some fact material to the decision," when "it overlooked some
question presented by counsel that would have proven decisive to the case," or when
"its decision conflicts with a statute or controlling decision not addressed" by the Court.
       In their Petition, Appellants describe "some problems that prevented us from having
the brief filed on time." Appellants request another opportunity to file their brief.
       Prior to their appeal being disrnissed, Appellants requested, and we granted, two
extensions, one of which was granted after Appellants' opening brief was rejected for fai lurc
to comply with this Court's rules. The most recent extension, granted on January 14, 2022,
gave Appellants six additional weeks to file their opening brief. This Order explicitly
warned Appellants: "No further extensions will be granted. Failure to file the brief within
[the] time [allowed by the extension] wi 1 I result in dismissal of this appeal with prejudice
and without further notice. Appellants failed to tile their brief within the extended time
granted by this Court.'
       Taking at face value Appellants' representations as to the problems they contend
prevented thern from filing their brief on time, this still does not absolve Appellants of their
obligation to ensure their brief was filed in accordance with the Court's Order; nor does it
absolve them of their obligation to communicate with the Court before the deadline rather
than just ignore the Court's Order and file their brief late despite the Court's explicit warning
that failure to timely file their brief"will result in dismissal ofthis appeal with prejudice and
without further notice." (Emphasis added.)
       Having fully considered Appellants' petition, we conclude rehearing is not warranted
under the standards of M. R. App. P. 20(1)(a). Accordingly,
       IT IS ORDERED that Appellants' petition for rehearing is DENIED.
       The Clerk is directed to provide a copy of this Order to the Appellants and to all
parties of record.
       DATED thi4.1 .., —day of April, 2022.




                                                                     Chief Justice




 Aside from being untimely, Appellants' brief again failed to comply with this Court's rules. Since
the appeal was dismissed due to Appellants' failure to comply with the Court's deadline, the brief's
noncompliance was moot.
                                                 2
    eclit Al ANIL




          Justices




3